DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Status
This action is in response to applicant’s response and claim amendment filed 9/9/2022. Claims 1-20 are pending and considered below.

Response to Arguments
Regarding the rejection of claims 1-20 under 35 U.S.C. 101, applicant argued that applicant’s specification describes several practical applications including a landing pad that facilitates efficient, safe, and reliable routing and landing of an autonomous vehicle at an appropriate location that is free of obstruction. Applicant further argued that, using previous technology, a driver typically would have taken control of the autonomous vehicle to steer the vehicle to an appropriate stopping point. However, the amended claim limitations do not require steering or otherwise maneuvering the autonomous vehicle. The amended claim limitations merely require providing an indication to the autonomous vehicle that the first or second landing pad is the assigned landing pad. Applicant should amend the independent claims to positively recite a vehicle control function in order to provide a step 2A, prong two, additional element that integrates the abstract idea into a practical application. For instance, the independent claims could be amended to include “maneuvering the autonomous vehicle onto the assigned landing pad”.
Regarding the rejections under 35 U.S.C. 102 and 103, applicant argued that Mason et al. (US-2019/0276010-A1) fails to teach, suggest, or disclose receiving a request for an assigned landing pad from an autonomous vehicle before the autonomous vehicle reaches the landing pads and when the autonomous vehicle is within a threshold distance from the landing pads. Examiner disagrees. Mason discloses parking space sensors (104) and vehicle sensors (112). The vehicle system establishes communication with the parking space sensors when the vehicle is less than a predefined vicinity from the parking space sensors (paragraphs [0026-0027]). Mason clearly discloses receiving, from a first autonomous vehicle traveling to a location comprising the plurality of landing pads before reaching the location and when the first autonomous vehicle is within a threshold distance from the location, a request for an assigned landing pad of the plurality of landing pads in which the first autonomous vehicle should be positioned under the broadest reasonable interpretation in light of applicant’s specification.
Further regarding the rejections under 35 U.S.C. 102 and 103, applicant has amended the independent claims to include determining whether the first and second landing pads are free of obstruction based on implementing an obstruction detection neural network. Mason does not disclose the use of a neural network. However, Rosas-Maxemin et al. (US-2020/0349617-A1) discloses an image-based parking recognition and navigation system which uses a neural network to process sensor data and determine whether a parking location is occupied (paragraph [0079]). The system recognizes vehicles and other objects such as pedestrians, cyclists, construction zones, and cones (paragraph [0087]). Amended claims 1-20 are rejected under 35 U.S.C. 103 for the reasons given below.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without integrating the judicial exception into a practical application and without an additional element which amounts to significantly more than the judicial exception.
Regarding claims 1-10, step 1 analysis, the subject matter of claims 1-10 is included in the four patent-eligible subject matter categories (e.g., process, machine, manufacture or composition of matter). Claims 1-10 are directed to a device (system).
Claims 1-10 are directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea). The claim limitations recite a revised step 2A, prong one, abstract idea (a mental process involving observation and evaluation which could be performed in the human mind). Claims 1-10 are directed to a system for determining whether a first and second landing pad are free of obstructions. This limitation is a simple process that, under the broadest reasonable interpretation, covers performance of the limitation in the mind. For example, the claims encompass a tractor-trailer driver checking which parking spaces are free of obstructions before determining where to park the tractor-trailer.
Claims 1-10 include the revised step 2A, prong two, additional elements of receiving landing pad sensor data, receiving a request for an assigned landing pad, and providing an indication to the autonomous vehicle of the assigned landing pad. Receiving landing pad sensor data, and receiving a request for an assigned landing pad amount to mere data gathering, which is a form of insignificant extra-solution activity. Providing an indication to the autonomous vehicle of the assigned landing pad is post-solution activity. Claims 1-10 do not recite revised step 2A, prong two, additional elements that integrate the abstract idea into a practical application. Claims 1-10 generally link the use of the abstract idea to a particular technological environment or field of use (parking control systems). 
Claims 1-10 include the step 2B additional elements of at least one vehicle sensor, one or more landing pad sensors, a control subsystem, a processor, and an obstruction detection neural network. Applicant’s specification does not provide any indication that the vehicle sensors, landing pad sensors, control subsystem, processor and obstruction detection neural network are anything other than conventional sensors, controllers, processors and neural networks. Receiving data is a well-understood, routine and conventional function when claimed using generic sensors. Interpreting sensor data is a well-understood, routine and conventional function when claimed using a neural network. Providing instructions is a well-understood, routine and conventional function when claimed using generic controllers and processors. Sensors, controllers, processors, and neural networks are widely prevalent and in common use in parking control systems. Sensors, controllers, processors and neural networks are not significantly more than the judicial exception since they are well-understood, routine and conventional features previously known to the parking control system industry. Therefore, claims 1-10 are rejected under 35 U.S.C. 101.
Regarding claims 11-18, step 1 analysis, the subject matter of claims 11-18 is included in the four patent-eligible subject matter categories (e.g., process, machine, manufacture or composition of matter). Claims 11-18 are directed to a method.
Claims 11-18 are directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea). The claim limitations recite a revised step 2A, prong one, abstract idea (a mental process involving observation and evaluation which could be performed in the human mind). Claims 11-18 are directed to a method for determining whether a first and second landing pad are free of obstructions. This limitation is a simple process that, under the broadest reasonable interpretation, covers performance of the limitation in the mind. For example, the claims encompass a tractor-trailer driver checking which parking spaces are free of obstructions before determining where to park the tractor-trailer.
Claims 11-18 include the revised step 2A, prong two, additional elements of receiving landing pad sensor data, receiving a request for an assigned landing pad, and providing an indication to the autonomous vehicle of the assigned landing pad. Receiving landing pad sensor data, and receiving a request for an assigned landing pad amount to mere data gathering, which is a form of insignificant extra-solution activity. Providing an indication to the autonomous vehicle of the assigned landing pad is post-solution activity. Claims 11-18 do not recite revised step 2A, prong two, additional elements that integrate the abstract idea into a practical application. Claims 11-18 generally link the use of the abstract idea to a particular technological environment or field of use (parking control systems). 
Claims 11-18 include the step 2B additional elements of at least one vehicle sensor, one or more landing pad sensors, and an obstruction detection neural network. Applicant’s specification does not provide any indication that the vehicle sensors, landing pad sensors and obstruction detection neural network are anything other than conventional sensors and neural networks. Receiving data is a well-understood, routine and conventional function when claimed using generic sensors. Interpreting sensor data is a well-understood, routine and conventional function when claimed using generic neural networks. Sensors and neural networks are widely prevalent and in common use in parking control systems. Sensors and neural networks are not significantly more than the judicial exception since they are well-understood, routine and conventional features previously known to the parking control system industry. Therefore, claims 11-18 are rejected under 35 U.S.C. 101.
Regarding claims 19-20, step 1 analysis, the subject matter of claims 19-20 is included in the four patent-eligible subject matter categories (e.g., process, machine, manufacture or composition of matter). Claims 19-20 are directed to a device (subsystem).
Claims 19-20 are directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea). The claim limitations recite a revised step 2A, prong one, abstract idea (a mental process involving observation and evaluation which could be performed in the human mind). Claims 19-20 are directed to a subsystem for determining whether a first and second landing pad are free of obstructions. This limitation is a simple process that, under the broadest reasonable interpretation, covers performance of the limitation in the mind. For example, the claims encompass a tractor-trailer driver checking which parking spaces are free of obstructions before determining where to park the tractor-trailer.
Claims 19-20 include the revised step 2A, prong two, additional elements of receiving landing pad sensor data, receiving a request for an assigned landing pad, and providing an indication to the autonomous vehicle of the assigned landing pad. Receiving landing pad sensor data, and receiving a request for an assigned landing pad amount to mere data gathering, which is a form of insignificant extra-solution activity. Providing an indication to the autonomous vehicle of the assigned landing pad is post-solution activity. Claims 19-20 do not recite revised step 2A, prong two, additional elements that integrate the abstract idea into a practical application. Claims 19-20 generally link the use of the abstract idea to a particular technological environment or field of use (parking control systems). 
Claims 19-20 include the step 2B additional elements of at least one vehicle sensor, landing pad sensors, a network interface, a processor, and an obstruction detection neural network. Applicant’s specification does not provide any indication that the vehicle sensors, landing pad sensors, network interface, processor and obstruction detection neural network are anything other than conventional sensors, network interfaces, processors, and neural networks. Receiving data is a well-understood, routine and conventional function when claimed using generic sensors. Interpreting sensor data is a well-understood, routine and conventional function when claimed using generic neural networks. Providing instructions is a well-understood, routine and conventional function when claimed using generic network interfaces and processors. Sensors, network interfaces, processors, and neural networks are widely prevalent and in common use in parking control systems. Sensors, network interfaces, processors, and neural networks are not significantly more than the judicial exception since they are well-understood, routine and conventional features previously known to the parking control system industry. Therefore, claims 19-20 are rejected under 35 U.S.C. 101.
See the 2019 Revised Patent Subject Matter Eligibility Guidance, which is available on the USPTO Website.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 8-9, 11-12 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Mason et al. (US-2019/0276010-A1, hereinafter Mason) in view of Rosas-Maxemin et al. (US-2020/0349617-A1, hereinafter Rosas-Maxemin).
Regarding claim 1, Mason discloses:
a plurality of landing pads, wherein each landing pad is sized and shaped to accommodate an autonomous vehicle (paragraph [0035] and FIG. 2B, vehicle-202d,e, and parking garage-210);
the autonomous vehicle (paragraph [0041] and FIG. 4, control at least a subsystem of the vehicle based on the data-406);
comprising at least one vehicle sensor located on the autonomous vehicle and configured to observe a field-of-view comprising a region in front of the autonomous vehicle (paragraph [0045] and FIG. 5, vehicle environment-500, vehicle-501, and sensors-503);
one or more landing pad sensors located in or around each landing pad, each landing pad sensor configured to observe at least a portion of the landing pad (paragraph [0035] and FIG. 2B, sensors-204e,f,g,h,j,k,l,m, and parking garage-210);
a control subsystem comprising a processor configured to: (paragraphs [0043] and [0050]; and FIG. 5, vehicle environment-500, vehicle-501, external devices-550, and networks-580);
receive landing pad sensor data from the one or more landing pad sensors (paragraphs [0038-0040] and FIG. 4, acquire data from the sensors associated with the parking space-404);
receive, from a first autonomous vehicle traveling to a location comprising the plurality of landing pads (paragraphs [0036-0037]; FIG. 1, vehicle system-102, sensors-104, and server-122; FIG. 3, display-302; and FIG. 4, identify a parking space-402);
before reaching the location and when the first autonomous vehicle is within a threshold distance from the location (paragraphs [0026-0027]);
a request for an assigned landing pad of the plurality of landing pads in which the first autonomous vehicle should be positioned (paragraphs [0036-0037]);
in response to receiving the request for the assigned landing pad: (paragraphs [0036] and [0040-0041]);	 
determine, based on the received landing pad sensor data, whether a first landing pad is free of obstructions that would prevent receipt of the first autonomous vehicle (paragraphs [0040-0041]);
if it is determined that the first landing pad is free of obstructions that would prevent receipt of the first autonomous vehicle, provide an indication to the autonomous vehicle that the first landing pad is the assigned landing pad (paragraphs [0036] and [0040-0041]; and FIG. 3, display-302);
if it is determined that the first landing pad is not free of obstructions that would prevent receipt of the first autonomous vehicle (paragraphs [0040-0041]);
determine, based on the received landing pad sensor data, that a second landing pad is free of obstructions that would prevent receipt of the first autonomous vehicle (paragraphs [0040-0041]); and
in response to determining that the second landing pad is free of obstructions that would prevent receipt of the first autonomous vehicle, provide an indication to the autonomous vehicle that the second landing pad is the assigned landing pad (paragraphs [0036] and [0040-0041]; and FIG. 3, display-302).
Mason does not disclose the use of a neural network. However, Rosas-Maxemin discloses an image-based parking recognition and navigation system which uses a neural network to process sensor data and determine whether a parking location is occupied, including the following features:
based on implementing an obstruction detection neural network to the received landing pad sensor data (paragraph [0079]).
Rosas-Maxemin teaches an image-based parking recognition and navigation system which uses a neural network to process sensor data and determine whether a parking location is occupied (paragraph [0079]). The system recognizes vehicles and other objects such as pedestrians, cyclists, construction zones, and cones (paragraph [0087]). It would have been obvious for a person of ordinary skill in the art at the time of the effective filing date of the claimed invention to incorporate the use of a neural network to process sensor data of Rosas-Maxemin into the system of selecting a parking space for an autonomous vehicle based on sensors associated with the parking space of Mason. A person of ordinary skill would have been motivated to do so, with a reasonable expectation of success, for the purpose of using well-known machine learning models to detect obstructions in the path of an autonomous vehicle. A person of ordinary skill would be familiar with the use of neural networks for interpreting sensor data.
Regarding claims 2 and 20, Mason further discloses:
the processor further configured to (paragraphs [0043] and [0050]; and FIG. 5, vehicle environment-500, vehicle-501, external devices-550, and networks-580);
subsequent to determining that the first landing pad is free of obstructions that would prevent receipt of the first autonomous vehicle (paragraphs [0040-0042]);
detect, based on the received landing pad sensor data, that the first landing pad is no longer free of obstructions (paragraphs [0040-0042]);
in response to detecting that the first landing pad is no longer free of obstructions (paragraphs [0040-0042]);
determine, based on the received landing pad sensor data, that the second landing pad is free of obstructions that would prevent receipt of the first autonomous vehicle (paragraphs [0040-0042]); and
in response to determining that the second landing pad is free of obstructions that would prevent receipt of the first autonomous vehicle, provide an indication that the second landing pad is the assigned landing pad (paragraphs [0036] and [0040-0042]; and FIG. 3, display-302).
Regarding claim 8, Mason further discloses:
wherein the autonomous vehicle is a tractor unit (paragraph [0023]); and
the landing pad defines a zone that is sized and shaped to fit both the tractor unit and a trailer attached to the tractor unit (paragraph [0036]).
Regarding claim 9, Mason further discloses:
wherein the landing pad sensors comprise one or more of cameras, LiDAR sensors, motion sensors, and infrared sensors (paragraph [0017] and FIG. 1, sensors-104).



Regarding claim 11, Mason further discloses:
receiving landing pad sensor data from one or more landing pad sensors (paragraphs [0038-0040] and FIG. 4, acquire data from the sensors associated with the parking space-404);
located in or around each landing pad of a plurality of landing pads (paragraph [0035] and FIG. 2B, sensors-204e,f,g,h,j,k,l,m, and parking garage-210);
wherein each landing pad is sized and shaped to accommodate an autonomous vehicle (paragraph [0035] and FIG. 2B, vehicle-202d,e, and parking garage-210);
the autonomous vehicle (paragraph [0041] and FIG. 4, control at least a subsystem of the vehicle based on the data-406);
comprising at least one vehicle sensor located on the autonomous vehicle and configured to observe a field-of-view comprising a region in front of the autonomous vehicle (paragraph [0045] and FIG. 5, vehicle environment-500, vehicle-501, and sensors-503);
receiving, from a first autonomous vehicle traveling to a location comprising the plurality of landing pads (paragraphs [0036-0037]; FIG. 1, vehicle system-102, sensors-104, and server-122; FIG. 3, display-302; and FIG. 4, identify a parking space-402);
before reaching the location and when the first autonomous vehicle is within a threshold distance from the location (paragraphs [0026-0027]);
a request for an assigned landing pad of the plurality of landing pads in which the first autonomous vehicle should be positioned (paragraphs [0036-0037]);
in response to receiving the request for the assigned landing pad: (paragraphs [0036] and [0040-0041]);	 
determining, based on the received landing pad sensor data, whether a first landing pad is free of obstructions that would prevent receipt of the first autonomous vehicle (paragraphs [0040-0041]);
if it is determined that the first landing pad is free of obstructions that would prevent receipt of the first autonomous vehicle, providing an indication to the autonomous vehicle that the first landing pad is the assigned landing pad (paragraphs [0036] and [0040-0041]; and FIG. 3, display-302);
if it is determined that the first landing pad is not free of obstructions that would prevent receipt of the first autonomous vehicle (paragraphs [0040-0041]);
determining, based on the received landing pad sensor data, that a second landing pad is free of obstructions that would prevent receipt of the first autonomous vehicle (paragraphs [0040-0041]); and
in response to determining that the second landing pad is free of obstructions that would prevent receipt of the first autonomous vehicle, providing an indication to the autonomous vehicle that the second landing pad is the assigned landing pad (paragraphs [0036] and [0040-0041]; and FIG. 3, display-302).
Mason does not disclose the use of a neural network. However, Rosas-Maxemin further discloses:
based on implementing an obstruction detection neural network to the received landing pad sensor data (paragraph [0079]).
Rosas-Maxemin teaches an image-based parking recognition and navigation system which uses a neural network to process sensor data and determine whether a parking location is occupied (paragraph [0079]). The system recognizes vehicles and other objects such as pedestrians, cyclists, construction zones, and cones (paragraph [0087]). It would have been obvious for a person of ordinary skill in the art at the time of the effective filing date of the claimed invention to incorporate the use of a neural network to process sensor data of Rosas-Maxemin into the system of selecting a parking space for an autonomous vehicle based on sensors associated with the parking space of Mason. A person of ordinary skill would have been motivated to do so, with a reasonable expectation of success, for the purpose of using well-known machine learning models to detect obstructions in the path of an autonomous vehicle. A person of ordinary skill would be familiar with the use of neural networks for interpreting sensor data.
Regarding claim 12, Mason further discloses:
further comprising, subsequent to determining that the first landing pad is free of obstructions that would prevent receipt of the first autonomous vehicle (paragraphs [0040-0042]);
detecting, based on the received landing pad sensor data, that the first landing pad is no longer free of obstructions (paragraphs [0040-0042]);
in response to detecting that the first landing pad is no longer free of obstructions (paragraphs [0040-0042]);
determining, based on the received landing pad sensor data, that the second landing pad is free of obstructions that would prevent receipt of the first autonomous vehicle (paragraphs [0040-0042]); and
in response to determining that the second landing pad is free of obstructions that would prevent receipt of the first autonomous vehicle, providing an indication that the second landing pad is the assigned landing pad (paragraphs [0036] and [0040-0042]; and FIG. 3, display-302).
Regarding claim 19, Mason further discloses:
a network interface configured to communicate with: (paragraph [0017] and FIG. 1, system environment-100, sensors-104, vehicle sensors-112, database-120, and server-122);
landing pad sensors located in or around landing pads, wherein each landing pad sensor is configured to observe at least a portion of a corresponding landing pad (paragraph [0035] and FIG. 2B, sensors-204e,f,g,h,j,k,l,m, and parking garage-210);
wherein each landing pad is sized and shaped to accommodate an autonomous vehicle (paragraph [0035] and FIG. 2B, vehicle-202d,e, and parking garage-210);
the autonomous vehicle (paragraph [0041] and FIG. 4, control at least a subsystem of the vehicle based on the data-406);
comprising at least one vehicle sensor located on the autonomous vehicle and configured to observe a field-of-view comprising a region in front of the autonomous vehicle (paragraph [0045] and FIG. 5, vehicle environment-500, vehicle-501, and sensors-503);
the at least one vehicle sensor (paragraph [0017] and FIG. 1, vehicle sensors-112);
a processor communicatively coupled to the network interface and configured to: (paragraphs [0043] and [0050]; and FIG. 5, vehicle environment-500, vehicle-501, external devices-550, and networks-580);
receive landing pad sensor data from the one or more landing pad sensors (paragraphs [0038-0040] and FIG. 4, acquire data from the sensors associated with the parking space-404);
receive, from a first autonomous vehicle traveling to a location comprising the plurality of landing pads (paragraphs [0036-0037]; FIG. 1, vehicle system-102, sensors-104, and server-122; FIG. 3, display-302; and FIG. 4, identify a parking space-402);
before reaching the location and when the first autonomous vehicle is within a threshold distance from the location (paragraphs [0026-0027]);
a request for an assigned landing pad of the plurality of landing pads in which the first autonomous vehicle should be positioned (paragraphs [0036-0037]);
in response to receiving the request for the assigned landing pad: (paragraphs [0036] and [0040-0041]);	 
determine, based on the received landing pad sensor data, whether a first landing pad is free of obstructions that would prevent receipt of the first autonomous vehicle (paragraphs [0040-0041]);
if it is determined that the first landing pad is free of obstructions that would prevent receipt of the first autonomous vehicle, provide an indication to the autonomous vehicle that the first landing pad is the assigned landing pad (paragraphs [0036] and [0040-0041]; and FIG. 3, display-302);
if it is determined that the first landing pad is not free of obstructions that would prevent receipt of the first autonomous vehicle (paragraphs [0040-0041]);
determine, based on the received landing pad sensor data, that a second landing pad is free of obstructions that would prevent receipt of the first autonomous vehicle (paragraphs [0040-0041]); and
in response to determining that the second landing pad is free of obstructions that would prevent receipt of the first autonomous vehicle, provide an indication to the autonomous vehicle that the second landing pad is the assigned landing pad (paragraphs [0036] and [0040-0041]; and FIG. 3, display-302).
Mason does not disclose the use of a neural network. However, Rosas-Maxemin further discloses:
based on implementing an obstruction detection neural network to the received landing pad sensor data (paragraph [0079]).
Rosas-Maxemin teaches an image-based parking recognition and navigation system which uses a neural network to process sensor data and determine whether a parking location is occupied (paragraph [0079]). The system recognizes vehicles and other objects such as pedestrians, cyclists, construction zones, and cones (paragraph [0087]). It would have been obvious for a person of ordinary skill in the art at the time of the effective filing date of the claimed invention to incorporate the use of a neural network to process sensor data of Rosas-Maxemin into the system of selecting a parking space for an autonomous vehicle based on sensors associated with the parking space of Mason. A person of ordinary skill would have been motivated to do so, with a reasonable expectation of success, for the purpose of using well-known machine learning models to detect obstructions in the path of an autonomous vehicle. A person of ordinary skill would be familiar with the use of neural networks for interpreting sensor data.

Claims 3-4 and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Mason in view of Rosas-Maxemin, as applied to claims 1 and 11 above, and further in view of Luo et al. (US-2020/0001862-A1, hereinafter Luo).
Regarding claim 3, Mason does not disclose determining an inbound lane for the autonomous vehicle to traverse. However, Luo discloses planning parking trajectory generation for self-driving vehicles using an optimization method, including the following features:
the processor further configured to: (paragraph [0021] and FIG. 1, autonomous vehicle-101, network-102, and servers-103,104);
determine an inbound lane for the autonomous vehicle to traverse to reach the assigned landing pad from a road on which the autonomous vehicle is traveling (paragraphs [0052-0058] and FIG. 4C, autonomous driving vehicle (ADV) - 101, obstacles-O1,2,3, parking spaces-S1,2,3,4,5,6, and candidate parking path-2); and
provide an indication of the determined inbound lane to the autonomous vehicle (paragraphs [0059-0066] and FIG. 5, determine a plurality of parking space constraints of a selected parking space-505, determine a plurality of parking paths from a current location of the ADV to the selected parking space based at least in part on the plurality of parking space constraints of the selected parking space-510, determine a cost for each parking path in the plurality of parking paths-515, select one or more candidate parking paths having the least cost of the plurality of parking paths-520, eliminate one or more of the selected candidate parking paths based at least in part upon one or more obstacles surrounding the ADV along each of the candidate parking paths-525, select a parking path from the remaining candidate parking paths-530, and generate a reference line to navigate the ADV based on the selected parking path-535).
Luo teaches that a parking system for an autonomous vehicle should eliminate candidate parking paths based on obstacles surrounding the autonomous vehicle, and select a parking path from the remaining candidate parking paths (paragraphs [0064-0065]). It would have been obvious for a person of ordinary skill in the art at the time of the effective filing date of the claimed invention to incorporate the system of selecting a parking path for an autonomous vehicle based on obstacles of Luo into the system of selecting a parking space for an autonomous vehicle based on sensors associated with the parking space of Mason in view of Rosas-Maxemin. A person of ordinary skill would have been motivated to do so, with a reasonable expectation of success, for the purpose of narrowing the selection of a parking space to spaces which are accessible. A person of ordinary skill would know that obstacles can influence a decision on the best available parking space.
Regarding claim 4, Mason does not disclose determining an inbound lane for the autonomous vehicle to traverse. However, Luo further discloses:
the processor further configured to: (paragraph [0021] and FIG. 1, autonomous vehicle-101, network-102, and servers-103,104);
receive an indication from the autonomous vehicle that a first obstruction is detected in the determined inbound lane (paragraphs [0036-0037] and [0052-0058]; FIG. 3, sensor system-115, and perception module-302; and FIG. 4C, autonomous driving vehicle (ADV) - 101, obstacles-O1,2,3, parking spaces-S1,2,3,4,5,6, and candidate parking path-2);
in response to receiving the indication, determine an alternate inbound lane (paragraphs [0064-0065] and FIG. 5, eliminate one or more of the selected candidate parking paths based at least in part upon one or more obstacles surrounding the ADV along each of the candidate parking paths-525, and select a parking path from the remaining candidate parking paths-530); and
provide an indication of the alternate inbound lane to the autonomous vehicle (paragraph [0066] and FIG. 5, generate a reference line to navigate the ADV based on the selected parking path-535).
Luo teaches that a parking system for an autonomous vehicle should eliminate candidate parking paths based on obstacles surrounding the autonomous vehicle, and select a parking path from the remaining candidate parking paths (paragraphs [0064-0065]). It would have been obvious for a person of ordinary skill in the art at the time of the effective filing date of the claimed invention to incorporate the system of selecting a parking path for an autonomous vehicle based on obstacles of Luo into the system of selecting a parking space for an autonomous vehicle based on sensors associated with the parking space of Mason in view of Rosas-Maxemin. A person of ordinary skill would have been motivated to do so, with a reasonable expectation of success, for the purpose of narrowing the selection of a parking space to spaces which are accessible. A person of ordinary skill would know that obstacles can influence a decision on the best available parking space.
Regarding claim 13, Mason does not disclose determining an inbound lane for the autonomous vehicle to traverse. However, Luo further discloses:
determining an inbound lane for the autonomous vehicle to traverse to reach the assigned landing pad from a road on which the autonomous vehicle is traveling (paragraphs [0052-0058] and FIG. 4C, autonomous driving vehicle (ADV) - 101, obstacles-O1,2,3, parking spaces-S1,2,3,4,5,6, and candidate parking path-2); and
providing an indication of the determined inbound lane to the autonomous vehicle (paragraphs [0059-0066] and FIG. 5, determine a plurality of parking space constraints of a selected parking space-505, determine a plurality of parking paths from a current location of the ADV to the selected parking space based at least in part on the plurality of parking space constraints of the selected parking space-510, determine a cost for each parking path in the plurality of parking paths-515, select one or more candidate parking paths having the least cost of the plurality of parking paths-520, eliminate one or more of the selected candidate parking paths based at least in part upon one or more obstacles surrounding the ADV along each of the candidate parking paths-525, select a parking path from the remaining candidate parking paths-530, and generate a reference line to navigate the ADV based on the selected parking path-535).
Luo teaches that a parking system for an autonomous vehicle should eliminate candidate parking paths based on obstacles surrounding the autonomous vehicle, and select a parking path from the remaining candidate parking paths (paragraphs [0064-0065]). It would have been obvious for a person of ordinary skill in the art at the time of the effective filing date of the claimed invention to incorporate the system of selecting a parking path for an autonomous vehicle based on obstacles of Luo into the system of selecting a parking space for an autonomous vehicle based on sensors associated with the parking space of Mason in view of Rosas-Maxemin. A person of ordinary skill would have been motivated to do so, with a reasonable expectation of success, for the purpose of narrowing the selection of a parking space to spaces which are accessible. A person of ordinary skill would know that obstacles can influence a decision on the best available parking space.
Regarding claim 14, Mason does not disclose determining an inbound lane for the autonomous vehicle to traverse. However, Luo further discloses:
receiving an indication from the autonomous vehicle that a first obstruction is detected in the determined inbound lane (paragraphs [0036-0037] and [0052-0058]; FIG. 3, sensor system-115, and perception module-302; and FIG. 4C, autonomous driving vehicle (ADV) - 101, obstacles-O1,2,3, parking spaces-S1,2,3,4,5,6, and candidate parking path-2);
in response to receiving the indication, determining an alternate inbound lane (paragraphs [0064-0065] and FIG. 5, eliminate one or more of the selected candidate parking paths based at least in part upon one or more obstacles surrounding the ADV along each of the candidate parking paths-525, and select a parking path from the remaining candidate parking paths-530); and
provide an indication of the alternate inbound lane to the autonomous vehicle (paragraph [0066] and FIG. 5, generate a reference line to navigate the ADV based on the selected parking path-535).
Luo teaches that a parking system for an autonomous vehicle should eliminate candidate parking paths based on obstacles surrounding the autonomous vehicle, and select a parking path from the remaining candidate parking paths (paragraphs [0064-0065]). It would have been obvious for a person of ordinary skill in the art at the time of the effective filing date of the claimed invention to incorporate the system of selecting a parking path for an autonomous vehicle based on obstacles of Luo into the system of selecting a parking space for an autonomous vehicle based on sensors associated with the parking space of Mason in view of Rosas-Maxemin. A person of ordinary skill would have been motivated to do so, with a reasonable expectation of success, for the purpose of narrowing the selection of a parking space to spaces which are accessible. A person of ordinary skill would know that obstacles can influence a decision on the best available parking space.

Claims 5 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Mason in view of Rosas-Maxemin and Luo, as applied to claims 4 and 14 above, and further in view of Shaik (US-2016/0125736-A1, hereinafter Shaik).
Regarding claim 5, Mason in view of Luo does not disclose determining a new assigned landing pad when an alternate inbound lane does not lead to the assigned landing pad. However, Shaik discloses a method to improve parking space identification in autonomous driving, including the following features:
the processor further configured to: (paragraphs [0026-0033]);
determine that the alternate inbound lane does not lead to the assigned landing pad (paragraphs [0039-0040]);
in response to determining that the alternate inbound lane does not lead to the assigned landing pad (paragraphs [0039-0040]);
determine a new assigned landing pad for the autonomous vehicle (paragraphs [0039-0040]); and
provide an indication of the new assigned landing pad to the autonomous vehicle (paragraphs [0033] and [0039-0040]).
Shaik discloses that another vacant parking space may be selected when a planned path of an autonomous vehicle is altered (paragraph [0040]). It would have been obvious for a person of ordinary skill in the art at the time of the effective filing date of the claimed invention to incorporate the system of selecting another vacant parking space when a planned path of an autonomous vehicle is altered of Shaik into the system of selecting a parking space for an autonomous vehicle based on sensed obstacles and sensors associated with the parking space of Mason in view of Rosas-Maxemin and Luo. A person of ordinary skill would have been motivated to do so, with a reasonable expectation of success, for the purpose of efficiently selecting a parking space.
Regarding claim 15, Mason in view of Luo does not disclose determining a new assigned landing pad when an alternate inbound lane does not lead to the assigned landing pad. However, Shaik further discloses:
determining that the alternate inbound lane does not lead to the assigned landing pad (paragraphs [0039-0040]);
in response to determining that the alternate inbound lane does not lead to the assigned landing pad (paragraphs [0039-0040]);
determining a new assigned landing pad for the autonomous vehicle (paragraphs [0039-0040]); and
providing an indication of the new assigned landing pad to the autonomous vehicle (paragraphs [0033] and [0039-0040]).
Shaik discloses that another vacant parking space may be selected when a planned path of an autonomous vehicle is altered (paragraph [0040]). It would have been obvious for a person of ordinary skill in the art at the time of the effective filing date of the claimed invention to incorporate the system of selecting another vacant parking space when a planned path of an autonomous vehicle is altered of Shaik into the system of selecting a parking space for an autonomous vehicle based on sensed obstacles and sensors associated with the parking space of Mason in view of Rosas-Maxemin and Luo. A person of ordinary skill would have been motivated to do so, with a reasonable expectation of success, for the purpose of efficiently selecting a parking space.

Claims 6-7, 10 and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Mason in view of Rosas-Maxemin, as applied to claims 1 and 11 above, and further in view of Wunder et al. (US-2019/0251842-A1, hereinafter Wunder).
Regarding claim 6, Mason does not disclose noting when maintenance is needed for a landing pad. However, Wunder discloses a system for distributed parking area map generation, including the following features:
the processor further configured to: (paragraphs [0033-0034] and FIG. 1, parking data system-104, parking map data-120, memory-232, controller-236, and program instructions-256);
detect a first obstruction in a portion of the first landing pad for at least a threshold period of time (paragraphs [0035-0039] and FIG. 2, generate sensor data-274, and send sensor data to parking data system-278);
in response to detecting the first obstruction in the portion of the first landing pad, provide instructions to inspect the portion of the first landing pad (paragraphs [0040-0045]; FIG. 2, generate parking area map data-282; and FIG. 4, parking space-308, obstruction-348, and no-parking area-352);
if an indication is received indicating that the portion of the first landing pad has become free of the first obstruction (paragraph [0045]);
provide the indication that the first landing pad is confirmed as the assigned landing pad to the first autonomous vehicle (paragraph [0049]);
flag a first landing pad sensor associated with detecting the first obstruction, the flag indicating maintenance is needed for the first landing pad sensor (paragraph [0045]); and
if an indication is received indicating that the portion of the first landing pad is not free of the first obstruction, determine that the second landing pad is free of obstructions that would prevent receipt of the first autonomous vehicle (paragraph [0045]).
Wunder teaches that a parking data system should update a list of parking spaces and no-parking areas based on sensor data indicating the presence of obstructions in parking spaces (paragraph [0045]). It would have been obvious for a person of ordinary skill in the art at the time of the effective filing date of the claimed invention to incorporate the system of selecting a parking space for an autonomous vehicle based on obstructions of Wunder into the system of selecting a parking space for an autonomous vehicle based on sensors associated with the parking space of Mason in view of Rosas-Maxemin. A person of ordinary skill would have been motivated to do so, with a reasonable expectation of success, for the purpose of narrowing the selection of a parking space to spaces which are useable. A person of ordinary skill would know that obstructions can influence a decision on the best available parking space.

Regarding claim 7, Mason does not disclose noting when maintenance is needed for a landing pad. However, Wunder further discloses:
the processor further configured to: (paragraphs [0033-0034] and FIG. 1, parking data system-104, parking map data-120, memory-232, controller-236, and program instructions-256);
determine that no obstruction is detected by any of the one or more landing pad sensors associated with the first landing pad for at least a predefined period of time (paragraph [0045]; FIG. 2, generate parking area map data-282; and FIG. 4, parking space-308, obstruction-348, and no-parking area-352); and 
in response to determining that no obstruction is detected by any of the one or more landing pad sensors associated with the first landing pad for at least the predefined period of time, determine that the second landing pad is free of obstructions that would prevent receipt of the autonomous vehicle based on a determination (paragraph [0045]).
 Wunder teaches that a parking data system should update a list of parking spaces and no-parking areas based on sensor data indicating the presence of obstructions in parking spaces (paragraph [0045]). It would have been obvious for a person of ordinary skill in the art at the time of the effective filing date of the claimed invention to incorporate the system of selecting a parking space for an autonomous vehicle based on obstructions of Wunder into the system of selecting a parking space for an autonomous vehicle based on sensors associated with the parking space of Mason in view of Rosas-Maxemin. A person of ordinary skill would have been motivated to do so, with a reasonable expectation of success, for the purpose of narrowing the selection of a parking space to spaces which are useable. A person of ordinary skill would know that obstructions can influence a decision on the best available parking space.


Regarding claim 10, Mason does not disclose noting when maintenance is needed for a landing pad. However, Wunder further discloses:
wherein: the landing pad sensor data includes images of the landing pad (paragraphs [0021] and [0033]; and FIG. 1, community parking system-100, parking data system-104, vehicle-108, sensor data-116, and camera-124);
the processor is further configured to (paragraphs [0033-0034] and FIG. 1, parking data system-104, parking map data-120, memory-232, controller-236, and program instructions-256);
determine whether the first landing pad is free of obstructions that would prevent receipt of the first autonomous vehicle by: (paragraph [0045]; FIG. 2, generate parking area map data-282; and FIG. 4, parking space-308, obstruction-348, and no-parking area-352);  
detecting an object in the images of the landing pad (paragraph [0045]);
determining whether the detected object is an obstruction that would prevent receipt of the first autonomous vehicle (paragraph [0045]);
if the detected object is not determined to be the obstruction, determining that the first landing pad is free of obstructions that would prevent receipt of the first autonomous vehicle (paragraph [0045]); and
if the detected object is determined to be the obstruction, determining that the first landing pad is not free of obstructions that would prevent receipt of the first autonomous vehicle (paragraph [0045]).
Wunder teaches that a parking data system should update a list of parking spaces and no-parking areas based on sensor data indicating the presence of obstructions in parking spaces (paragraph [0045]). It would have been obvious for a person of ordinary skill in the art at the time of the effective filing date of the claimed invention to incorporate the system of selecting a parking space for an autonomous vehicle based on obstructions of Wunder into the system of selecting a parking space for an autonomous vehicle based on sensors associated with the parking space of Mason in view of Rosas-Maxemin. A person of ordinary skill would have been motivated to do so, with a reasonable expectation of success, for the purpose of narrowing the selection of a parking space to spaces which are useable. A person of ordinary skill would know that obstructions can influence a decision on the best available parking space.
Regarding claim 16, Mason does not disclose noting when maintenance is needed for a landing pad. However, Wunder further discloses:
detecting a first obstruction in a portion of the first landing pad for at least a threshold period of time (paragraphs [0035-0039] and FIG. 2, generate sensor data-274, and send sensor data to parking data system-278);
in response to detecting the first obstruction in the portion of the first landing pad, providing instructions to inspect the portion of the first landing pad (paragraphs [0040-0045]; FIG. 2, generate parking area map data-282; and FIG. 4, parking space-308, obstruction-348, and no-parking area-352);
if an indication is received indicating that the portion of the first landing pad has become free of the first obstruction (paragraph [0045]);
providing the indication that the first landing pad is confirmed as the assigned landing pad to the first autonomous vehicle (paragraph [0049]);
flagging a first landing pad sensor associated with detecting the first obstruction, the flag indicating maintenance is needed for the first landing pad sensor (paragraph [0045]); and
if an indication is received indicating that the portion of the first landing pad is not free of the first obstruction, determining that the second landing pad is free of obstructions that would prevent receipt of the first autonomous vehicle (paragraph [0045]).
Wunder teaches that a parking data system should update a list of parking spaces and no-parking areas based on sensor data indicating the presence of obstructions in parking spaces (paragraph [0045]). It would have been obvious for a person of ordinary skill in the art at the time of the effective filing date of the claimed invention to incorporate the system of selecting a parking space for an autonomous vehicle based on obstructions of Wunder into the system of selecting a parking space for an autonomous vehicle based on sensors associated with the parking space of Mason in view of Rosas-Maxemin. A person of ordinary skill would have been motivated to do so, with a reasonable expectation of success, for the purpose of narrowing the selection of a parking space to spaces which are useable. A person of ordinary skill would know that obstructions can influence a decision on the best available parking space.
Regarding claim 17, Mason does not disclose noting when maintenance is needed for a landing pad. However, Wunder further discloses:
determining that no obstruction is detected by any of the one or more landing pad sensors associated with the first landing pad for at least a predefined period of time (paragraph [0045]; FIG. 2, generate parking area map data-282; and FIG. 4, parking space-308, obstruction-348, and no-parking area-352); and 
in response to determining that no obstruction is detected by any of the one or more landing pad sensors associated with the first landing pad for at least the predefined period of time, determining that the second landing pad is free of obstructions that would prevent receipt of the autonomous vehicle based on a determination (paragraph [0045]).
 Wunder teaches that a parking data system should update a list of parking spaces and no-parking areas based on sensor data indicating the presence of obstructions in parking spaces (paragraph [0045]). It would have been obvious for a person of ordinary skill in the art at the time of the effective filing date of the claimed invention to incorporate the system of selecting a parking space for an autonomous vehicle based on obstructions of Wunder into the system of selecting a parking space for an autonomous vehicle based on sensors associated with the parking space of Mason in view of Rosas-Maxemin. A person of ordinary skill would have been motivated to do so, with a reasonable expectation of success, for the purpose of narrowing the selection of a parking space to spaces which are useable. A person of ordinary skill would know that obstructions can influence a decision on the best available parking space.
Regarding claim 18, Mason does not disclose noting when maintenance is needed for a landing pad. However, Wunder further discloses:
wherein: the landing pad sensor data includes images of the landing pad (paragraphs [0021] and [0033]; and FIG. 1, community parking system-100, parking data system-104, vehicle-108, sensor data-116, and camera-124);
the method further comprises determining whether the first landing pad is free of obstructions that would prevent receipt of the first autonomous vehicle by: (paragraph [0045]; FIG. 2, generate parking area map data-282; and FIG. 4, parking space-308, obstruction-348, and no-parking area-352);  
detecting an object in the images of the landing pad (paragraph [0045]);
determining whether the detected object is an obstruction that would prevent receipt of the first autonomous vehicle (paragraph [0045]);
if the detected object is not determined to be the obstruction, determining that the first landing pad is free of obstructions that would prevent receipt of the first autonomous vehicle (paragraph [0045]); and
if the detected object is determined to be the obstruction, determining that the first landing pad is not free of obstructions that would prevent receipt of the first autonomous vehicle (paragraph [0045]).
Wunder teaches that a parking data system should update a list of parking spaces and no-parking areas based on sensor data indicating the presence of obstructions in parking spaces (paragraph [0045]). It would have been obvious for a person of ordinary skill in the art at the time of the effective filing date of the claimed invention to incorporate the system of selecting a parking space for an autonomous vehicle based on obstructions of Wunder into the system of selecting a parking space for an autonomous vehicle based on sensors associated with the parking space of Mason in view of Rosas-Maxemin. A person of ordinary skill would have been motivated to do so, with a reasonable expectation of success, for the purpose of narrowing the selection of a parking space to spaces which are useable. A person of ordinary skill would know that obstructions can influence a decision on the best available parking space.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Lu et al. (US-2020/0258386-A1) discloses vehicle parking spot availability prediction based on vehicle-to-anything enabled machine learning.
Boutcher-West et al. (US-2021/0074157-A1) discloses a computer-implemented system for dynamically serving parking space requests for a vehicle.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAMARA L WEBER whose telephone number is (303)297-4249. The examiner can normally be reached 8:30-5:00 MTN.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi can be reached on 3134464821. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

TAMARA L. WEBER
Examiner
Art Unit 3667


/TAMARA L WEBER/               Examiner, Art Unit 3667